INVESTMENT COMPANY BLANKET BOND St. Paul Fire and Marine Insurance Company St. Paul, Minnesota 55102-1396 (A stock Insurance Company, herein Called the Underwriter) DECLARATIONS BOND NO. 464BD0353 Item 1. Name of Insured (herein called Insured): The Academy Funds Trust Principal Address: 1735 Market Street, Suite 3930 Philadelphia, PA 19103 Item 2. Bond Period from 12:01 a.m. on12/31/07 to 12:01 a.m. on12/31/08 the effective date of the termination or cancellation of the bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability Subject to Sections 9, 10, and 12 hereof: Limit of Liability Deductible Amount Insuring Agreement A - FIDELITY $1,000,000 $0 Insuring Agreement B - AUDIT EXPENSE $25,000 $2,500 Insuring Agreement C - PREMISES $1,000,000 $5,000 Insuring Agreement D - TRANSIT $1,000,000 $5,000 Insuring Agreement E - FORGERY OR ALTERATION $1,000,000 $5,000 Insuring Agreement F - SECURITIES $1,000,000 $5,000 Insuring Agreement G - COUNTERFEIT CURRENCY $1,000,000 $5,000 Insuring Agreement H - STOP PAYMENT $25,000 $2,500 Insuring Agreement I - UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $2,500 OPTIONAL COVERAGES ADDED BY RIDER: J - Computer Systems Fraud $1,000,000 $5,000 K - Voice Initiated Transfer Fund $1,000,000 $5,000 L - Telefacsimile Transfer Fund $1,000,000 $5,000 M - Unauthorized Signatures $25,000 $2,500 N - Claims Expense $25,000 $2,500 O - Computer Virus $1,000,000 $5,000 If “Not Covered” is inserted above opposite any specified Insuring Agreement or Coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to be deleted therefrom. Item 4. Office or Premises Covered - Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A. All other Insured’s offices and premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows: Worldwide. ICB001 Rev. 7/04 © 2004 The Travelers Companies, Inc. Page 1 of 2 Item 5. The Liability of the Underwriter is subject to the terms of the following endorsements or riders attached hereto: Endorsements or Riders No. 1 through Item 6. The Insured by the acceptance of this bond gives notice to the Underwriter terminating or canceling prior bonds or policy(ies) No.(s) 464BD0299such termination or cancellation to be effective as of the time this bond becomes effective. IN WITNESS WHEREOF, the Company has caused this bond to be signed by its President and Secretary and countersigned by a duly authorized representative of the Company. ICB001 Rev. 7/04 © 2004 The St. Paul Travelers Companies, Inc. Page 2 of 2 INVESTMENT COMPANY BLANKET BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the insured, in accordance with the Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond Period, to indemnify and hold harmless the insured for: INSURING AGREEMENTS (A) FIDELITY Loss resulting from any dishonest or fraudulent act(s) including Larceny or Embezzlement committed by an Employee, committed anywhere and whether committed alone or in collusion with others, including loss of Property resulting from such acts of an Employee, which Property is held by the Insured for any purpose or in any capacity and whether so held gratuitously or not and whether or not the insured is liable therefor. Dishonest or fraudulent act(s) as used in this Insuring Agreement shall mean only dishonest or fraudulent act(s) committed by such Employee with the manifest intent: (a) to cause the Insured to sustain such loss; and (b) to obtain financial benefit for the Employee or for any other person or organization intended by the Employee to receive such benefit, other than salaries, commissions, fees, bonuses, promotions, awards, profit sharing, pensions or other employee benefits earned in the normal course of employment. (B)
